                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

SYLVIA GEAR, MALEKEH K. HAKAMI, )
PATRICIA GINTER, CLAIRE WHELAN, )
WISCONSIN ALLIANCE FOR RETIRED )
AMERICANS, LEAGUE OF WOMEN                    )
VOTERS OF WISCONSIN,                          )
                                              )
                Plaintiffs,                   )
                                              )       No. 3:20-cv-00278
        v.                                    )
                                              )
DEAN KNUDSON, JULIE M. GLANCEY, )
ROBERT F. SPINDELL, JR., MARK L.              )
THOMSEN, ANN S. JACOBS, MARGE )
BOSTELMANN, in their official capacity )
as members of the Wisconsin Election          )
Commission, MEAGAN WOLFE, in her              )
official capacity as the Administrator of the )
Wisconsin Elections Commission,               )
                                              )
                Defendants.                   )
                                              )

       PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER AND
                        PRELIMINARY INJUNCTION


       Plaintiffs Sylvia Gear, Dr. Malekeh K. Hakami, Patricia Ginter, Claire Whelan, Wisconsin

Alliance for Retired Americans (“Wisconsin Alliance”), and League of Women Voters of

Wisconsin (“LWVWI”) (collectively, “Plaintiffs”), by and through their attorneys, respectfully

move this Court pursuant to Rule 65 of the Federal Rules of Civil Procedure for a temporary

restraining order and a preliminary injunction, enjoining Defendants and their respective agents,

officers, employees, and successors, and all persons acting in concert with each or any of them,

from enforcing Wis. Stat. § 6.87(4)(b)1. and from rejecting and refusing to count mail-in absentee

ballots for lack of a witness signature on the absentee ballot certification envelope.




                                                  1
       Plaintiffs are entitled to a temporary restraining order and a preliminary injunction because

they are substantially likely to succeed on the merits of their Anderson-Burdick claim (Count One).

Under the circumstances of this unprecedented global pandemic, which is spreading throughout

the United States including Wisconsin, the witnessing requirement for mail-in absentee voters,

Wis. Stat. § 6.87(4)(b)1., constitutes an undue burden on the right to vote in violation of the First

and Fourteenth Amendments to the U.S. Constitution. Absent a temporary restraining order and

preliminary injunction barring enforcement of Wis. Stat. § 6.87(4)(b)1., countless eligible

Wisconsin voters, including Plaintiffs Sylvia Gear, Dr. Malekeh K. Hakami, Patricia Ginter, Claire

Whelan, as well as members of Plaintiffs Wisconsin Alliance and LWVWI, will be irreparably

disenfranchised in the upcoming April 7, 2020 election and in future elections conducted while

the pandemic persists. Plaintiffs will manifestly suffer irreparable harm absent relief, and there is

of course no adequate remedy at law to protect their constitutional rights—once the election is

over and certified, there is no way to give Plaintiffs Sylvia Gear, Dr. Malekeh K. Hakami, Patricia

Ginter, and Claire Whelan, as well as members of Plaintiffs Wisconsin Alliance and LWVWI,

another opportunity to cast their vote in that election.

       Furthermore, the harm to Plaintiffs and eligible Wisconsin voters outweighs any purported

harm to Defendants. The witnessing requirement does not actually function as an effective anti-

fraud tool, and enjoining it for the duration of this public health emergency will not cause

Defendants to suffer an increase in their administrative burdens or costs. If anything, their

administrative burdens and costs will be reduced. A temporary restraining order and preliminary

injunction will serve the public interests in minimizing voter disenfranchisement, maximizing

voter participation, and restricting the spread of COVID-19.         Plaintiffs seek an immediate

temporary restraining order to prevent these irreparable injuries to eligible Wisconsin voters’




                                                  2
rights. Every day that goes by without such an order in place is a day in which eligible Wisconsin

voters with a mail-in absentee ballot in hand must struggle to choose between their safety and their

right to vote.

        For the foregoing reasons, and as set forth in the accompanying Brief in Support of

Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction, Plaintiffs

respectfully request that this Court grant a Temporary Restraining Order and a preliminary

injunction enjoining Defendants and their respective agents, officers, employees, and successors,

and all persons acting in concert with each or any of them, from enforcing Wis. Stat. § 6.87(4)(b)1.

and from rejecting and refusing to count mail-in absentee ballots for lack of a witness signature on

the absentee ballot certification envelope.

DATE: March 28, 2020                                 Respectfully submitted,

                                                     /s/ Jon Sherman

                                                     Jon Sherman*
                                                     D.C. Bar No. 998271
                                                     Michelle Kanter Cohen*
                                                     D.C. Bar No. 989164
                                                     Cecilia Aguilera*
                                                     D.C. Bar No. 1617884
                                                     FAIR ELECTIONS CENTER
                                                     1825 K St. NW, Ste. 450
                                                     Washington, D.C. 20006
                                                     jsherman@fairelectionscenter.org
                                                     mkantercohen@fairelectionscenter.org
                                                     caguilera@fairelectionscenter.org
                                                     (202) 331-0114

                                                     Douglas M. Poland
                                                     State Bar No. 1055189
                                                     David P. Hollander
                                                     State Bar No. 1107233
                                                     RATHJE WOODWARD LLC
                                                     10 E Doty Street, Suite 507
                                                     Madison, WI 53703
                                                     Phone: 608-960-7430



                                                 3
    Fax: 608-960-7460
    dpoland@rathjewoodward.com
    dhollander@rathjewoodward.com

    Counsel for Plaintiffs

    *Admitted to the U.S. District Court for the
    Western District of Wisconsin




4
